Not for publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


Nos. 02-2237
     02-2586

                         RANDOLPH L. CHAMBERS,

                         Plaintiff, Appellant,

                                      v.

     JANE COPLAN, Warden, New Hampshire State Prison, in her
           individual and official capacities, ET AL.,

                       Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Joseph A. DiClerico, U.S. District Judge]


                                   Before

                        Boudin, Chief Judge,
               Torruella and Howard, Circuit Judges.



    Randolph L. Chambers on brief pro se.



                           December 24, 2003
      Per Curiam.     After carefully considering the record and the

appellant's briefs in these consolidated appeals, we affirm the

judgments below.

      The   appellant    appeals    from     the   denial   of   a     preliminary

injunction and from the dismissal of his suit for failure to

exhaust administrative remedies.            The preliminary injunction was

properly denied because the appellant failed to show likely success

on the merits.      Weaver v. Henderson, 984 F.2d 11 (1st Cir. 1993).

      The district court dismissed the complaint without prejudice

because the appellant failed to exhaust administrative remedies

before filing suit.      42 U.S.C. § 1997(e)(a).        The appellant argues

that the complaint should not have been dismissed because he

exhausted administrative remedies while the suit was pending.                       We

have held,    however,    that     belated    exhaustion     will      not   save    a

complaint from dismissal.        Medina-Claudio v. Rodriguez-Mateo, 292

F.3d 31 (1st Cir. 2002).      Finally, the appellant's assertion that

the   exhaustion    requirement     is   inapplicable       to   his    claims      is

untenable.    Exhaustion is mandatory for all actions concerning

prison conditions under 42 U.S.C. § 1983 or any other federal law.

Porter v. Nussle, 534 U.S. 516 (2002).

      Affirmed.    Loc. R. 27(c).




                                      -2-